The opinion of the court was delivered by
Bennett, J.
The questions in this case arise upon a disallowance in the defendants’ account of an item of two hundred and five dollars. It seems the plaintiffs shipped to the defendants a quantity of iron, and gave them a guarantee that it should pass the custom house before the enforcement of the tariff duties under the act of 1842. The defendants claim that this guarantee has been violated, and that they have been compelled to pay the duties upon the iron imposed by that act. Suppose all this to be granted, and the contract to be a binding one, this claim cannot avail the defendants in an action on book. They have paid no money to the plaintiffs, nor to their use; but to the custom house officer, to save their own property from seizure. Their claim rests in damages for the violation of an executory agreement, which cannot be made the ground of a claim to be adjudicated in an action on book account. The defendants, in auditing" their accounts, are in this respect confined to the same rules which would govern the plaintiffs.
Judgment affirmed.